DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on is acknowledged. Claims 5, 7, 10-14, 18, 19, 22-26 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, A2, A5, and A7 there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 in lines 4-5 reads “said one of the at least one first polar control retarder and the at least one second polar control retarder a passive uniaxial retarder” and should read -- said one of the at least one first polar control retarder and the at least one second polar control retarder further comprises a passive uniaxial retarder--
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 8 recites the broad recitation “the first retardance value is in a range from 500nm to 900nm”, and the claim also recites “preferably in a range from 600nm to 850nm” which is the narrower statement of the range/limitation. 
Claim 8 recites the broad recitation “a passive uniaxial retarder having its optical axis perpendicular to the plane of the retarder and having a retardance for light of a wavelength of 550nm in a range from -300nm to -700nm”, and the claim also recites “preferably in a range from -350nm to -600nm” which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation “the second retardance value is in a range from 700nm to 2500nm”, and the claim also recites “preferably in a range from 1000nm to 1800nm” which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation “a passive uniaxial retarder having its optical axis perpendicular to the plane of the retarder and having a retardance for light of a wavelength of 550nm in a range from -700nm to -2500nm”, and the claim also recites “preferably in a range from -900nm to -1800nm” which is the narrower statement of the range/limitation.
Claim 21 recites the broad recitation “the second retardance value is in a range from 500nm to 900nm”, and the claim also recites “preferably in a range from 600nm to 850nm” which is the narrower statement of the range/limitation.
Claim 21 recites the broad recitation “said passive uniaxial retarder of said other of the at least one first polar control retarder and the at least one second polar control retarder has a retardance for light of a wavelength of 550nm in a range from -300nm to -700nm”, and the claim also recites “preferably in a range from -350nm to -600nm” which is the narrower statement of the range/limitation.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 27, 28, and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 17, 24, 35, and 36 of U.S. Patent No. 11237417. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by or obvious in view of the claims of the copending application as follows:
As per claim 1, claim 1 of the patent teaches a display device comprising: a spatial light modulator (line 3 of claim 1); a display polariser arranged on a side of the spatial light modulator, the display polariser being a linear polariser; a first additional polariser arranged on the same side of the spatial light modulator as the display polariser, the first additional polariser being a linear polariser; at least one first polar control retarder arranged between the first additional polariser and the display polariser; a second additional polariser, the second additional polariser being a linear polariser; and at least one second polar control retarder (lines 5-14 of claim 1), wherein either: the second additional polariser is arranged on the same side of the spatial light modulator as the first additional polariser outside the first additional polariser, and the at least one second polar control retarder is arranged between the first additional polariser and the second additional polariser (lines 16-21); or the display device further comprises a backlight arranged to output light (line 2), the spatial light modulator comprises a transmissive spatial light modulator arranged to receive output light from the backlight (lines 3-4), said display polariser is an input display polariser arranged on the input side of the spatial light modulator, and the display device further comprises an output display polariser arranged on the output side of the spatial light modulator, the second additional polariser is arranged on the output side of the spatial light modulator, and the at least one second polar control retarder is arranged between the second additional polariser and the output display polariser (lines 22-30), wherein: each of the at least one first polar control retarder and the at least one second polar control retarder comprises a respective switchable liquid crystal retarder comprising a layer of liquid crystal material and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, in respect of one of the at least one first polar control retarder and the at least one second polar control retarder, both of the surface alignment layers are arranged to provide homogenous alignment in the adjacent liquid crystal material, and in respect of the other of the at least one first polar control retarder and the at least one second polar control retarder, both of the surface alignment layers are arranged to provide homeotropic alignment in the adjacent liquid crystal material (lines 31-47).
As per claim 2, claims 17 and 1 of the patent teaches that the display device further comprises a reflective polariser, the reflective polariser being a linear polariser, and either: said display polariser is an output display polariser arranged on the output side of the spatial light modulator, the second additional polariser is arranged on the same side of the spatial light modulator as the first additional polariser outside the first additional polariser, the at least one second polar control retarder is arranged between the first additional polariser and the second additional polariser, and the reflective polariser is arranged between the first additional polariser and the at least one second polar control retarder (lines 1-15 of claim 17); or the display device further comprises a backlight arranged to output light (line 2 of claim 1), the spatial light modulator comprises a transmissive spatial light modulator arranged to receive output light from the backlight (lines 3-4 of claim 17), said display polariser is an input display polariser arranged on the input side of the spatial light modulator, and the display device further comprises an output display polariser arranged on the output side of the spatial light modulator, the second additional polariser is arranged on the output side of the spatial light modulator, the at least one second polar control retarder is arranged between the second additional polariser and the output display polariser, and the reflective polariser is arranged between the output display polariser and at least one second polar control retarder (lines 16-27 of claim 17).
As per claim 27, claim 1 of the patent teaches that the display device comprises a backlight arranged to output light, and the spatial light modulator comprises a transmissive spatial light modulator arranged to receive output light from the backlight (lines 2-3 of claim 1).
As per claim 28, claim 24 of the patent teaches that the backlight has an output luminance profile having a full width half maximum that is at most 40 degrees (lines 1-3 of claim 24).
As per claim 30, claim 6 of the patent teaches that each the at least one first polar control retarder and the at least one second polar control retarder further comprises at least one passive compensation retarder (lines 1-4 of claim 6).
As per claim 31, claim 7 of the patent teaches that the at least one passive compensation retarder of the at least one first polar control retarder and the at least one second polar control retarder comprises either: a passive uniaxial retarder having its optical axis perpendicular to the plane of the retarder; or a pair of passive uniaxial retarders having optical axes in the plane of the retarders that are crossed (lines 1-6 of claim 7).
As per claim 32, claim 35 of the patent teaches that said other of the at least one first polar control retarder and the at least one second polar control retarder is between the backlight and the transmissive spatial light modulator (lines 1-4 of claim 35).
As per claim 33, claim 36 of the patent teaches that said one of the at least one first polar control retarder and the at least one second polar control retarder is on the output side of said other of the at least one first polar control retarder and the at least one second polar control retarder (lines 1-5 of claim 36).
Allowable Subject Matter
Claims 3, 4, 6, 9, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claim 3, claim 2 from which claim 3 depends has been rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11237417 as shown in the rejection above. 
claim 1 of the patent further teaches that the switchable liquid crystal retarder of said one of the at least one first polar control retarder and the at least one second polar control retarder has a retardance for light of a wavelength of 550nm having a first retardance value and the switchable liquid crystal retarder of said other of the at least one first polar control retarder and the at least one second polar control retarder has a retardance for light of a wavelength of 550nm having a second retardance value (lines 48-56 of claim 1).
However, the claims of patent 11237417 fail teach a display in which either: the first retardance value is greater than the second retardance value and the magnitude of the difference between half the first retardance value and the second retardance value is at most 400nm; or the first retardance value is less than the second retardance value and the magnitude of the difference between the first retardance value and half the second retardance value is at most 400nm. 
Fang et al. (US Pub. 20180113334) teaches (in figure 1A) a display device comprising: a spatial light modulator (141); a display polariser (142) arranged on a side of the spatial light modulator, the display polariser being a linear polariser; a first additional polariser (1231) arranged on the same side of the spatial light modulator as the display polariser, the first additional polariser being a linear polariser; at least one first polar control retarder (122) arranged between the first additional polariser and the display polariser; a second additional polariser (1232), the second additional polariser being a linear polariser; and at least one second polar control retarder (121), wherein: the second additional polariser is arranged on the same side of the spatial light modulator as the first additional polariser outside the first additional polariser, and the at least one second polar control retarder is arranged between the first additional polariser and the second additional polariser; wherein: the at least one second polar control retarder comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material (1213) and two surface alignment layers  (1216 and 1217) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, in the at least one second polar control retarder both of the surface alignment layers are arranged to provide homogenous alignment in the adjacent liquid crystal material (see figure 1A and paragraph 33), in the at least one first polar control retarder liquid crystal material (1221) has a homeotropic alignment (see figure 1a and paragraph (30). However, Fang et al. does not teach that the first polar control retarder comprises a switchable liquid crystal retarder and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof and therefore fails to teach every limitation of claim 1 from which claim 3 depends.
Fang et al. (US Pub. 20180210243) teaches (in figure 13) a display device comprising: a spatial light modulator (110); a display polariser (112) arranged on a side of the spatial light modulator, the display polariser being a linear polariser; a first additional polariser (174) arranged on the same side of the spatial light modulator as the display polariser, the first additional polariser being a linear polariser; at least one first polar control retarder (172) arranged between the first additional polariser and the display polariser; a second additional polariser (126), the second additional polariser being a linear polariser; and at least one second polar control retarder (120), wherein the display device further comprises a backlight (140) arranged to output light, the spatial light modulator comprises a transmissive spatial light modulator arranged to receive output light from the backlight, said display polariser is an input display polariser arranged on the input side of the spatial light modulator, and the display device further comprises an output display polariser (114) arranged on the output side of the spatial light modulator, the second additional polariser is arranged on the output side of the spatial light modulator, and the at least one second polar control retarder is arranged between the second additional polariser and the output display polariser, wherein: the at least one second polar control retarder comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material (1251) and two surface alignment layers  (128 and 127) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, in the at least one second polar control retarder both of the surface alignment layers are arranged to provide homogenous alignment in the adjacent liquid crystal material (see figure 2A), in the at least one first polar control retarder optical material has a homeotropic alignment (T172). However, Fang et al. does not teach that the first polar control retarder comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof and therefore fails to teach every limitation of claim 1 from which claim 3 depends. 
As such, the prior art and the claims of patent 11237417 taken alone or in combination fail teach or fairly suggest a display in which either: the first retardance value is greater than the second retardance value and the magnitude of the difference between half the first retardance value and the second retardance value is at most 400nm; or the first retardance value is less than the second retardance value and the magnitude of the difference between the first retardance value and half the second retardance value is at most 400nm in combination with the other required elements of claim 3 and claims 1-2 from which claim 3 depends.
With respect to claim 15, claim 1 from which claim 15 depends has been rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11237417 as shown in the rejection above. 
Claims 18 and 21 of the patent teaches that said surface alignment layers of the at least one first polar control retarder have pretilts having pretilt directions with components in the plane of the layer of liquid crystal material in a first pair of anti-parallel directions (lines 1-5 of claim 18, and said surface alignment layers of said second polar control retarder have pretilts having pretilt directions with components in the plane of the layer of liquid crystal material in a second pair of anti-parallel directions (lines 1-5 of claim 21). 
However, the claims of patent 11237417 fail teach that the at least one first polar control retarder is the said one of the at least one first polar control retarder and the at least one second polar control retarder is, that the at least one second polar control retarder is the said other of the at least one first polar control retarder and the at least one second polar control retarder or that the first pair of anti-parallel directions are crossed with the second pair of anti- parallel directions.
Fang et al. (US Pub. 20180113334) and Fang et al. (US Pub. 20180210243) fail to teach every limitation of claim 1 from which claim 15 depends as shown above. 
As such, the prior art and the claims of patent 11237417 taken alone or in combination fail teach or fairly suggest a display in which said surface alignment layers of said one of the at least one first polar control retarder and the at least one second polar control retarder have pretilts having pretilt directions with components in the plane of the layer of liquid crystal material in a first pair of anti-parallel directions, and said surface alignment layers of said other of the at least one first polar control retarder and the at least one second polar control retarder have pretilts having pretilt directions with components in the plane of the layer of liquid crystal material in a second pair of anti-parallel directions, the first pair of anti-parallel directions being crossed with the second pair of anti- parallel directions in combination with the other required elements of claim 15 and claim 1from which claim 15 depends.
Claims 3, 4, 6, 9, 16, 17, 20 would be allowable by virtue of their dependency. 
Claims 8 and 21 would be allowable by virtue of their dependency if amended to overcome the rejections under 35 U.S.C. 112.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871